DETAILED ACTION
Applicant’s response (amendments, arguments, affidavit) filed with the RCE is acknowledged.  The outstanding rejection is maintained based on the prior art of record, as the disorder to be treated (“BCM-7-induced irritable bowel syndrome”) was already previously claimed and rejection (former claim 12) and the now claimed “administering” step was inherently present as concerns e.g. a nurse administering said known milk product to a bedridden patient; whereby administering this type of milk reduces the risk of BCM-7-induced irritable bowel syndrome in all patients, since BCM-7 is known to irritate the bowel, e.g. which may induce irritable bowel syndrome.  It remains unclear what test data applicant had showing that any specific inflammation of the bowel (e.g. irritable bowel syndrome) had been prevented or reduced based on administration of a greater than 50% beta-casein type A2 product.  
The examiner remains open to interview at any time, with the aim of advancing prosecution on the merits.

Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Claims Addressed Modified Per Claim Amendments
Claims 1-3, 5, and 8-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Chatterton (Anti-inflammatory mechanisms of bioactive milk proteins in the intestine of newborns.  Int J Biochem Cell Biol. 2013 Aug;45(8):1730-47. doi: 10.1016/j.biocel.2013.04.028. Epub 2013 May 6 https://www.ncbi.nlm.nih.gov/pubmed/23660296/) in view of Barenholz et al. (US20120070469) and Campbell et al. (US 20060280802).

Chatterton (abstract) teach that it was known prior to the instant invention that the administration of either human and bovine milk reduces bowel (gut/intestine) inflammation in newborns, infants, and children as a result of all the multitude of anti-inflammatory proteins in human and bovine milk (even if some proteins therein are/may be inflammatory).  Chatterton puts no limit on the type of milk used which leaves such open to any known milk, including bovine milk comprising at least 50% beta-casein A2 or more (up to 100%).   
Barenholz likewise teach the use of beta-casein for treating bowel inflammation was art-recognized in the pharmaceutical world equally (see especially para 89): 
“[0089] The inflammatory condition may optionally comprise any inflammation 
of the mucosa.  Without being bound by any theory or mechanism of action, in 
case of inflammation, the inflamed areas are selectively positively charged and 
therefore can be targeted to by anionic particulates such as the beta casein 
assemblies at neutral pH.  (Jubeh, T. T., et al., liposomes.  Pharm.  Res.  
21:447-453 (2004); Jubeh, T. T. et al., Mol. Pharm.  2, 2-11(2005); Jubeh, T. 
T. et al., J. Drug Target 14, 155-163 (2006); Tirosh, B. et al., Mol. Pharma., 
6 (4), 1083-1091, (2009)).  The GI mucosa is optionally selected from one or 
more of intestinal mucosa, small bowel mucosa, large bowel mucosa or the mucosa 
in the rectum.”



As to amended claim 1, both Chatterton and Barenholz expressly or inherently teaches treating any bowel mucosa inflammatory disorders (which irritable bowel syndrome falls within), as presently claimed.

As to instant claims 1-3 and 5 and the amount of beta-casein A2, Campbell (entire document) teach the use of beta-casein for medical use (though not inflammation per se), where the amount of A2 is in an amount of at least 95% or even entirely A2 (see especially abstract):
“A dietary supplement formed by the addition of beta-casein to a food or drink for human consumption where the beta-casein is comprised of at least 95% beta-casein 
A2, preferably solely beta-casein A2.” (abstract)

Campbell thus teaches the amount of A2 to be a result effective variable (e.g. no fixed amount, open to amounts of 95%-100%), and thus open to routine optimization.  Thus, it would have been obvious to use any amount of type A2 beta-casein in the present invention, including none at all, depending on the desired amounts by the skilled artisan of certain types of beta-casein.

As for the remaining instant claims 8-9 as to source of beta-casein, the source of casein is art-recognized as well known and open to selection (e.g. any milk product).

prima facie obvious.  

Response to Amendments, Arguments
	Applicant’s amendments and arguments have all been fully considered but are not found persuasive based on the prior art of record.  
	The outstanding rejection is maintained based on the prior art of record, as the disorder to be treated (“BCM-7-induced irritable bowel syndrome”) was already previously claimed and rejection (former claim 12) and the now claimed “administering” step was inherently present as concerns e.g. a caregiver administering said known milk product to a bedridden patient; whereby administering this type of milk reduces the risk of BCM-7-induced irritable bowel syndrome in all patients, since BCM-7 is known to irritate the bowel, e.g. which may induce irritable bowel syndrome.  It remains unclear what test data applicant had showing that any specific inflammation of the bowel (e.g. irritable bowel syndrome) had been prevented or reduced based on administration of a greater than 50% beta-casein type A2 product.  
The amendments do not change the disposition over the instantly claimed invention, as the prior art of record (see especially Campbell) expressly teaches consuming (consumption of) – which by extension may equally be “administering” for consumption (e.g. by a caregiver to an adult) – the only active step claimed - bovine milk made for adult human consumption, wherein said milk comprises less than 50% by weight beta-casein A1 (e.g. 100% beta-casein A2).  Namely, Campbell (entire document) teaches human (anyone, e.g. adult) consumption of a beta-
“A dietary supplement formed by the addition of beta-casein to a food or drink for human consumption where the beta-casein is comprised of at least 95% beta-casein 
A2, preferably solely beta-casein A2.” (abstract)
	See also, para’s 36 and 39, that said 100% A2 milk is from bovine cattle:
[0036] It is preferred that the composition is a food or food product, such as milk or a product containing or processed from milk. 
[ ]
[0039] Preferably the .beta.-casein A2 is obtained from the milk of bovine cattle…
As such, any caregiver who practices the only step instantly claimed of administering e.g. the100% beta-casein A2 bovine milk (e.g. 0% beta-casein A1) to an adult per Campbell was inherently practicing the instantly claimed method of “preventing” and “reducing the risk” of beta-casomorphin-7 (BCM-7)-induced inflammation of the bowel (AND by NOT instead drinking a bovine milk product comprising more than 50% by weight beta-casein A1, which applicant asserts triggers said inflammation).  See MPEP 2112.02 II. (emphasis by examiner):
“[W]hen the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive [result] analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction [result]. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.”

In this respect, after further review of at least the Campbell reference of record, the rejection above could have actually been applied as an anticipatory reference based on Campbell.  
Therefore, the arguments are rendered unpersuasive with regard to this disposition.  Thus, the instantly claimed invention remains rejected based on the teachings of the prior art of record applied in the rejection of record (e.g. Campbell, see also Cassar reference noted below and of record, teaching human adult “consumed” milk by certain Flekvieh cows produce almost only A2 milk, which would equally constitute an anticipatory reference like Campbell).

Prior Art Made of Record But Not Relied Upon, Previously Noted
	The following references are made of record (Ul Haq post-filing):
		Cassar (2010/2011), as discussed the 6/7/19 interview in parent (abandoned), teaches that mother's milk only comprises A2 beta-casein, and not A1, like goat milk and certain other sources of milk. Certain Flekvieh cows produce almost only A2 milk. Cassar also discusses the inflammatory implications of A1.  (Akin to secondary reference of record Campbell teaching up to 100% A2).

Raises Ul Haq et al. (post-filing).  Comparative evaluation of cow β-casein variants (A1/A2) consumption on Th2-mediated inflammatory response in mouse gut.  European Journal of Nutrition.  June 2014, Volume 53, Issue 4, pp 1039–1049.  Online 21 October 2013.  https://link.springer.com/article/10.1007%2Fs00394-013-0606-7.
European Food Safety Association.  Review of the potential health impact of β-casomorphins and related peptides.  Report of the DATEX Working Group on β-casomorphins. (Question N° EFSA-Q-2008-379). EFSA Scientific Report (2009) 231, 1-107. 
https://efsa.onlinelibrary.wiley.com/doi/pdf/10.2903/j.efsa.2009.231r

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654